 



Exhibit 10.1

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

     This First Amendment to Employment Agreement (the “First Amendment”) is
effective as of June 30, 2005 by and between Meritage Homes Corporation, a
Maryland corporation (the “Company”) and John R. Landon, an individual
(“Executive”).

RECITALS

     WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement (Amended and Restated as of July 1, 2003) (the “Employment
Agreement”); and

     WHEREAS, the Company and Executive desire to amend Exhibit B to the
Agreement with respect to personal use by the Executive of private aircraft paid
for by the Company.

     NOW THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance upon the mutual
agreements contained herein, the Company and Executive agree as follows:

     Executive Benefits. Exhibit B to the Agreement, which sets forth certain
benefits that the Company will provide to Executive, is amended and restated in
its entirety as set forth on Exhibit B to this First Amendment.

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

                  MERITAGE HOMES CORPORATION, a     Maryland corporation
 
                By:   /s/ Raymond Oppel               Name:   Raymond Oppel    
Title:   Chairman of the Compensation Committee
 
                EXECUTIVE:   /s/ John R. Landon
 
         
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SPECIFIED BENEFITS



1.   Payments (including a tax gross up) annually for Executive to purchase life
insurance in the amount of $5,000,000.   2.   Payments (including a tax gross
up) annually for Executive to purchase disability insurance providing for
monthly payments of an estimated $20,000 per month.   3.   Executive
Supplemental Savings Plan enabling deferred compensation in excess of 401(k)
limitations.   4.   Supplemental Retirement Benefits Program to provide the
Executive retirement payments equal to 60% of his final five years average base
salary beginning at age 65 and continuing through death.   5.   Use of private
aircraft paid for by the Company for the personal use of Executive and his
family in an amount not to exceed 28.75 hours. Such benefit will be included as
taxable income by the Executive pursuant to Treasury Regulation 1.61-21 using
the special noncommercial valuation rule.   6.   Use of Company car (same as
current policy.)

 